Case: 22-2268    Document: 5     Page: 1   Filed: 12/23/2022




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         WEPAY GLOBAL PAYMENTS LLC,
                Plaintiff-Appellant

                            v.

       PNC BANK, NATIONAL ASSOCIATION,
                Defendant-Appellee
              ______________________

                       2022-2268
                 ______________________

   Appeal from the United States District Court for the
Western District of Pennsylvania in No. 2:22-cv-00592-
MJH, Judge Marilyn J. Horan.
                 ______________________

                       ORDER
    The appellant having failed to file the required Entry
of Appearance form by an attorney admitted to the bar of
this court, and having failed to file the brief required by
Federal Circuit Rule 31(a) within the time permitted by the
rules, it is
Case: 22-2268   Document: 5   Page: 2   Filed: 12/23/2022




2     WEPAY GLOBAL PAYMENTS LLC V. PNC BANK, NATIONAL
                                          ASSOCIATION


    ORDERED that the notice of appeal be, and the same
hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                FOR THE COURT

December 23, 2022
     Date                       /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


ISSUED AS A MANDATE: December 23, 2022